Title: To Benjamin Franklin from Samuel Wharton, 8 August 1779
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Hotel de Rome August 8 1779.
Messrs. Neave desire me to acquaint your Excellency, That They return to Diepe on Tuesday Morning early, and That They intend to wait upon you To Morrow Morning, In Order to take the Oath of Allegiance to the United States. They would be particularly obliged to Mr. William Franklin, if He would be so kind, as to prepare two sets of the usual Deposition.
I am your Excellency’s most obt. & most humble Servant
Saml. Wharton
His Excellency Mr. Franklin Minister Plenepotentiary &c &c &c—
  
Addressed: A’ Son Excellence / Monsieur / Monsieur Franklin /&c &c &c/ Paris.
Notation: Jam. Wharton Paris—
